Citation Nr: 1106478	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-16 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1941 to December 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 RO decision, which denied a claim 
for service connection for a low back condition.  

The Board notes that the Veteran indicated on his May 2008 VA 
Form 9 Appeal that he wished to have a hearing before a member of 
the Board.  He was scheduled for such a hearing for March 25, 
2009.  In a March 2009 statement, the Veteran indicated that he 
wished to withdraw his request for this hearing.  As such, the 
Board may proceed to the merits of the claim. 

In November 2009, this issue was remanded by the Board for 
further development.  As will be discussed below, the Board's 
remand instructions have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Board notes that the issue of entitlement to service 
connection for a low back scar was referred back to the RO for 
appropriate adjudication in the November 2009 remand.  It does 
not appear that this issue has been addressed.  Additionally, the 
Veteran submitted a claim for entitlement to a nonservice-
connected pension in June 2007.  It appears that this issue has 
also not been addressed.  As such, the issues of entitlement 
to service connection for a low back scar and entitlement 
to a nonservice-connected pension have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

Arthritis of the low back is first shown by medical evidence 
dated several years after the Veteran's discharge from active 
duty service, and the most probative evidence of record does not 
show the Veteran's low back condition to be etiologically related 
to a disease, injury, or event in service.


CONCLUSION OF LAW

A low back condition was not incurred in or aggravated by active 
military service, and may not be presumed to have been incurred 
in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this element 
is harmless. 

A VCAA letter dated in July 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  This letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Additionally, 
this letter described how appropriate disability ratings and 
effective dates were assigned.    

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
and private medical records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The Board notes that the 
result of the RO's development indicates that the certain 
clinical records were likely lost in a 1973 fire at the National 
Personnel Records Center (NPRC) facility located in St. Louis, 
Missouri.  VA has a heightened duty to assist in these cases.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board 
concludes, however, that the heightened duty to assist has been 
met.  Exhaustive attempts were made to obtain these clinical 
records.  The RO made a formal finding in August 2008 that these 
clinical records could not be obtained.  The Veteran was duly 
informed of the RO's determination in an August 2008 letter.  The 
claims file contains all available evidence pertinent to the 
claim, including certain service treatment and clinical records, 
private medical records, and VA medical records.  The Board notes 
that a July 2007 Social Security Administration (SSA) Inquiry 
revealed that the Veteran is receiving SSA benefits.  However, 
this inquiry does not reflect that the Veteran is receiving these 
benefits for disability purposes.  Additionally, the Board notes 
that this issue was remanded in November 2009 in order to attempt 
to obtain additional private and VA medical records.  The Veteran 
was issued a letter in April 2010, in which he was informed that 
he should submit an Authorization and Consent to Release 
Information form for any relevant medical evidence he wished VA 
to obtain.  VA has requested records identified by the Veteran, 
and the claims file includes the negative replies from facilities 
that indicated they did not have the Veteran's records.  
Specifically, the Board notes that a Formal Finding of 
Unavailability was rendered in November 2010 with regard to 
records from Western National Insurance Company.  The Board 
acknowledges that the Veteran indicated that he was providing new 
contact information for this facility in an October 2010 Report 
of Contact.  However, as he provided the same address which he 
had previously submitted, the Board finds that the previous 
requests for these records were sufficient.  The claims file also 
contains an August 2010 response from UCare indicating that they 
had no medical records to provide and an August 2010 response 
from Rattray Rehab Physical Therapy indicating that they had no 
records on file as well.  Furthermore, the Board notes that the 
Veteran indicated on his June 2007 claim that he was treated from 
September 2001 to February 2002 at the Aspen Medical Group.  The 
Veteran did not, however, indicate that he was treated during 
this time period for a low back condition.  On his original 
Authorization and Consent to Release Information form for this 
facility, the Veteran did not specify any dates of treatment.  
The Board notes that the medical records sent in response to VA's 
request for these records did not include treatment dating back 
to 2001.  However, as the Veteran did not indicate that the 2001 
and 2002 treatment was rendered specifically for a low back 
condition, and the claims file contains a response from Aspen 
Medical Group with respect to the request for records regarding 
treatment the Veteran received during all periods of treatment, 
the Board finds that VA has fulfilled its duty to obtain these 
records.  The Board finds that the record contains sufficient 
evidence to make a decision on the claim.  VA has fulfilled its 
duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In November 2009, 
this issue was remanded by the Board in order to afford the 
Veteran a VA examination.  The claim was then to be readjudicated 
.  The Veteran was provided a VA examination for his low back 
condition claim in August 2010.  The examiner reviewed the claims 
file, conducted the appropriate diagnostic tests and studies, and 
noted the Veteran's assertions.  The Board finds this examination 
report and opinion to be thorough and complete.  Therefore, the 
Board finds this examination report and opinion are sufficient 
upon which to base a decision with regard to this claim.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  Following this VA 
examination, the claim was readjudicated in a December 2010 
supplemental statement of the case (SSOC).  Thus, the Board's 
remand instructions have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010). 

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have 
been incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran is seeking entitlement to service connection for a 
low back condition.  Essentially, the Veteran contended in his 
September 2007 NOD that he was on an operational flight from the 
military air base in Florence or Columbia, South Carolina to the 
civilian airport of Manchester, New Hampshire in late fall of 
1943.  When the pilot of this aircraft went into a low level 
glide, the Veteran came out of the nose to ask why they had gone 
into a glide.  The pilot responded that he wanted to buzz a 
college.  The pilot then suddenly pulled the plane up, which 
caused the Veteran to fall against the metal part of the interior 
of the plane.  The Veteran asserted that he severely cut his 
right lower back and received treatment at Florence air base upon 
his return.  In a June 2008 statement, the Veteran asserted that 
he sought treatment for a low back injury in the fall of 1943 at 
the army air base in Columbia, South Carolina.  

As an initial matter, the Board notes that a December 1945 Army 
Separation Qualification Record reflects that the Veteran 
completed 41 combat missions during his service.  In Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions of an 
event during combat are to be presumed if consistent with the 
time, place and circumstances of such service.  With regard to 
the Veteran's alleged back injury, the Board notes that the 
Veteran's primary assertion is not that he injured his back 
during combat but that he injured his back on an operational 
flight from South Carolina to New Hampshire when the pilot of his 
aircraft was attempting to fly near a college campus.  As such, 
while it is conceded that the Veteran had combat service, the 
presumption of incurrence credibility under 38 U.S.C.A. § 1154(b) 
does not extend to the Veteran's description of this incident, as 
his description of this claimed event reflects that it did not 
occur during a period of combat. 

Recently, however, it was asserted in the September 2009 
Appellant's Brief that the Veteran was routinely exposed to hard 
landings as a bombardier aboard his medium bomber during World 
War II.  The Board notes that this is not the incident that the 
Veteran has consistently claimed resulted in his low back 
condition.  The Veteran clearly indicated in his September 2007 
NOD that he injured his back during the explicitly described 
incident in which he fell in the plane in the late fall of 1943.  
This is also the incident he reported to 2 private examiners who 
linked his back condition to service, as will be discussed below.  
Nevertheless, based on the Veteran's status as a combat Veteran, 
the Board will accept his assertions of being routinely exposed 
to hard landings during combat.

The Board notes that the RO made a formal finding in August 2008 
that certain in-service clinical records are unavailable.  
However, upon review of the evidence of record, it appears that 
several clinical records are, in fact, available and have been 
associated with the claims files.  A review of the available 
service treatment and clinical records reveals no complaints, 
treatment, or diagnosis of a low back disability.  Furthermore, 
the Board notes that the Veteran's service treatment records not 
only do not reflect in-service complaints, treatment, or 
diagnosis of a low back disability but also seem to suggest that 
the Veteran's low back was normal upon discharge from service.  
In a January 1945 physical examination report, the Veteran's 
muscular system, bones, and joints were noted as normal.  Also, 
on the attached Chief Complaint - Condition on Admission - 
Previous Personal History form, the Veteran gave no history of a 
back injury or condition.  On a September 1945 physical 
examination report, the Veteran's bones, joints, and muscles were 
noted as normal.  The Veteran gave no indication at this time of 
a low back injury or pain.  Furthermore, in January 1946, 
immediately following the Veteran's December 1945 discharge from 
service, the Veteran submitted a claim for disability 
compensation.  The Veteran specifically indicated that he was 
claiming service connection for a leg infection, an ulcer of the 
right eye, and dental care.  He gave no indication on this form 
that he was seeking service connection for a low back disability 
or that he had injured his low back in service.

With respect to a current low back disability, a September 2008 
VA x-ray report reflects that the Veteran has a current diagnosis 
of multilevel degenerative disc disease most severe L2-L4 with 
lower lumbosacral facet arthritis.

Additionally, the claims files contain private opinions from 2 
separate examiners linking the Veteran's low back condition to 
his active duty service.  In a September 2007 letter from a 
private physician at Aspen Medical Group, it was noted that the 
Veteran has had back pain and right leg pain that the physician 
believed to be lumbar radiculopathy.  The Veteran reported an 
injury to his back in the late fall of 1943 while in a military 
airplane and has reported that his symptoms date back from that 
time.  This physician believed that it is just as likely as not 
that this incident contributed to or caused his condition.  He 
did not refer to any evidence or findings to support this 
opinion.   

In September 2007, a separate private examiner from Boulevard 
Chiropractic Clinic, P.A. submitted a letter on behalf of the 
Veteran.  The examiner noted that the Veteran related a history 
of chronic low back pain dating back to 1943.  The Veteran 
reported that he was a passenger in a Mitchell B25 airplane that 
suddenly went into low level glide.  The Veteran asserted that, 
when he walked out of the nose of the aircraft to ask the pilot 
what was happening, the plane suddenly pulled up, causing him to 
fall against an interior part of the plane, injuring and cutting 
his low back.  The Veteran reported that he has had ongoing 
difficulty with his lower back ever since that incident.  The 
examiner noted that the Veteran was previously seen and treated 
in his office toward the later part of the 1970's.  The examiner 
further noted that, from time to time, the Veteran would 
experience an exacerbation of his symptoms to his lower back and 
would consult his family physician.  Upon examination, the 
Veteran was diagnosed with multilevel lumbar segmental 
dysfunction, severe degenerative disc disease, and lumbar 
radiculitis.  The examiner determined that, based on the history 
as presented by the Veteran, the Veteran's past medical history 
involving frequent episodes of low back pain, the Veteran's 
current subjective symptoms, and the examiner's objective 
findings on his current evaluation, it is highly likely that the 
Veteran's current lower back condition is related to the old 
injury sustained back in 1943.

In January 2008, the same Aspen Medical Group physician who 
submitted the September 2007 letter submitted a second letter.  
The physician specifically indicated that the Veteran asked him 
to write another letter.  He noted that the Veteran reported an 
injury to his back in the late fall of 1943 while in a military 
airplane and that the symptoms date from that time.  The 
physician reiterated his opinion that it is just as likely as not 
that this incident contributed to or caused this condition.  He 
again did not refer to any evidence or findings to support this 
opinion.   

More recently, the Board notes that the Veteran underwent a VA 
examination in August 2010.  The examiner reviewed the claims 
file.  The Veteran reported that, in 1944, on a flight from 
Myrtle Beach to Manchester, New Hampshire, he was working as a 
navigator on a B-25.  He indicated that, while standing up in the 
plane, he fell and hit a metal part on his lower lumbar spine or 
tailbone.  He stated that he was taped up by fellow crew members 
and then again when he got to Myrtle Beach.  He asserted that he 
may have been given some pills.  He reported that he shipped out 
to the Pacific later in 1944 and returned in 1945, and he 
received no medical care during that part of his tour of duty.  
He recalled no other medical evaluations or treatment.  The 
Veteran reported that he came to the Minneapolis VA in 1946 and 
was given no treatment for his back.  The Veteran did not report 
that he had any treatment for his back again until 1974, when, 
while working as a surveyor in 1974, he tripped and caught 
himself and had the acute onset of low back pain.  He states that 
this was considered a worker's compensation injury, and he was 
treated by the chiropractor and physical therapist and was out of 
work for 3 months.  He reported that the x-rays by the 
chiropractor found arthritis.  He stated that he again tripped 
and injured his back in 1976 and was out of work for a period of 
time with low back pain.  The Veteran reported that he has seen 
doctors at Aspen Clinic and a chiropractor in recent years but 
that he has not seen a doctor for the last year and a half 
related to this back.  The examiner noted that the Veteran had a 
primary care evaluation and x-ray at Minneapolis VA in September 
2008 which showed multilevel degenerative disc disease, 
especially L2-L4, but no specific treatment was recorded.  Upon 
review of the Veteran's service treatment records, the examiner 
noted that the discharge examination documents normal bones, 
joints, and muscles.  The examiner noted that a December 7, 1945, 
separation record documents no back condition.  He noted that a 
January 17, 1945, physical examination documents normal bones and 
joints, normal muscle system, and a nervous system with no 
mention of a back condition.  Further, the examiner noted that 
the Veteran was in a motor vehicle accident in 2000.  The 
examiner concluded by diagnosing the Veteran with multilevel 
degenerative disc disease of the lumbar spine.  The examiner 
clearly noted in this examination report the Veteran's reports of 
injuring his back in 1944 on a flight from Myrtle Beach to 
Manchester, New Hampshire, while working as a navigator on a B-
25.  However, upon consideration of the Veteran's assertions, 
review of the claim file, and examination of the Veteran, the 
examiner's opinion stated that this condition is not caused by or 
the result of military service.  The examiner noted that there is 
no service treatment record documentation and evaluation or 
treatment of a back condition.  He noted that there is no medical 
record documentation found in the claims file for evaluation and 
treatment of that condition within 20 years of military 
discharge.  The examiner determined that this condition is 
compatible with generalized age-related degenerative change at 
age 90.  The examiner noted that the Veteran at age 90 is 
primarily limited by generalized age-related debility to lifting 
maximum 10 to 20 pounds.    

Additionally, the Board has also reviewed the Veteran's available 
private and VA treatment records.  In a June 2006 private 
treatment record from Aspen Medical Group, it was noted that the 
Veteran injured his neck in a 2000 motor vehicle accident.  
With respect to granting service connection on a presumptive 
basis, the Board notes that there is no medical evidence of 
record reflecting that the Veteran had arthritis or degenerative 
disc disease of the low back within one year of discharge from 
active duty.  As such, service connection cannot be granted on a 
presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

With respect to granting service connection on a direct basis, 
regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  

The Board has considered the Veteran's assertions of injuring his 
back on an operational flight from the military air base in 
Florence or Columbia, South Carolina to the civilian airport of 
Manchester, New Hampshire in late fall of 1943.  However, upon 
review of the entirety of the evidence, and for the reasons 
discussed below, the Board does not find his assertions of having 
chronic back complaints due to his claimed in-service incident to 
be credible.  

Firstly, the Board notes that the Veteran's available service 
treatment records are negative for complaints of a back condition 
or back injury of any kind.  Secondly, as discussed above, the 
Veteran's service treatment and clinical records appear to 
reflect that the Veteran's muscular system was normal upon 
discharge from service.  Following service, the claims file 
contains no complaints of a low back condition until August 2000.  
See Abbott-Northwestern Hospital treatment record, August 2000.  
Moreover, the post-service medical evidence of record 
specifically reflects that the Veteran did not report back 
complaints on several occasions while being examined by a 
physician.  Specifically, the Veteran was seen by a private 
physician from Aspen Medical Group in June 2006 for complaints of 
neck pain.  He reported no low back pain at this time.  In an 
October 2006 treatment record from this facility, the Veteran was 
seen for an annual physical.  He was noted as having coronary 
artery disease, hyperlipidemia, and chronic neck pain related to 
a motor vehicle accident several years ago.  The Veteran gave no 
history at this time of chronic back pain spanning over 60 years.  
Additionally, as noted in the August 2010 VA examination report, 
the Veteran has also reported having multiple back injuries since 
service.  Specifically, the Veteran reported at the August 2010 
VA examination that he injured his back in 1974 and again in 
1976.  It was also noted in this VA examination report that the 
Veteran had a motor vehicle accident in 2000 as well.

The Board finds that the absence of back complaints for many 
years after service coupled with the service treatment records 
showing no complaints or findings of a back injury or disease at 
separation from service to weigh against his current assertions 
of having chronic back complaints since an injury during service.  
Indeed, his back was found to be normal at the time of his 
separation from service and the claims file contains no 
complaints of a back condition for more than 50 years after 
service.  It is also noted that the Veteran reported to the 
August 2010 VA examiner that he injured his back on at least 2 
separate occasions after service, once where he was required to 
be off work for a number of months and he gave no history of a 
chronic back disability when he underwent a general annual 
physical examination in October 2006.  In view of this evidence, 
the Board does not find his current assertions of developing a 
chronic back disability following an injury on a flight in the 
late fall of 1943 to be credible. 

As noted above, that an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b) (2010).  As the Board has found 
the Veteran's assertions regarding his reported back injury and 
chronic symptomatology to not be credible, the Veteran's 
assertions are not sufficient to demonstrate a continuity of 
symptomatology after service relating to his back complaints.  

The Board has considered the aforementioned private medical 
opinions linking the Veteran's current low back disability to his 
reports of an in-service back injury.  However, the claims file 
contains no evidence, other than the Veteran's own lay 
assertions, indicating that such an event occurred.  For the 
reasons stated above, the Board finds the Veteran's reports with 
respect to developing a chronic back injury from an in-service 
incident not credible.  As such, the mere recitation of the 
Veteran's self-reported lay history does not constitute competent 
medical evidence of diagnosis or causality.  See LeShore v. 
Brown, 8 Vet. App. 406 (1996).  In addition, medical opinions 
premised upon an unsubstantiated account of a claimant are of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised upon 
an unsubstantiated account is of no probative value, and does not 
serve to verify the occurrences described); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant).  

Moreover, with regard to the aforementioned private medical 
opinions, the Board finds that there is no evidence that these 
examiners were aware of the 1974 and 1976 post-service injuries 
relating to the Veteran's back.  In the September 2007 private 
medical opinion from Boulevard Chiropractic Clinic, this examiner 
specifically indicated that he based his opinion on the history 
as presented by the Veteran, the Veteran's past medical history 
involving frequent episodes of low back pain, the Veteran's 
current subjective symptoms, and the objective findings on his 
current evaluation.  As noted above, the Board finds the history 
regarding this incident not to be credible.  Moreover, the Board 
does not find the evidence of record supports the Veteran's 
assertions of having a past medical history involving frequent 
episodes of low back pain as the result of an injury in service.  
With regard to the September 2007 private medical opinion from 
Aspen Medical Clinic, this medical record consists of a three 
sentence, conclusory opinion based solely on reports from the 
Veteran that the Board has found to be not credible and which 
were silent as to his post service back injuries.  The January 
2008 opinion is essentially a reiteration of this opinion and 
offers no more rationale than the September 2007 opinion. In view 
of this these opinions are given limited probative weight.

In addition,  while it is conceded that the Veteran had combat 
service, the presumption of incurrence under 38 U.S.C.A. § 
1154(b) does not extend to the Veteran's description of injuring 
his back on an operational flight from South Carolina to New 
Hampshire which occurred prior to his period of combat.  
Consequently, as the aforementioned positive nexus opinions 
appear to be based on the Veteran's unverified, self-reported lay 
history of this non-combat incident, which the Board has found 
not credible, and none of these opinions are supported by a 
detailed rationale, the Board finds that the aforementioned 
private opinions are not persuasive with respect to granting the 
Veteran's claim for service connection for a low back condition.  

By contrast, the Board finds the August 2010 VA opinion that the 
Veteran's back disability is not related to service to be 
persuasive.  The examiner specifically considered the Veteran's 
reports of injuring his back in 1944, on a flight from Myrtle 
Beach to Manchester, New Hampshire, while he was working as a 
navigator on a B-25.  However, upon consideration of all the 
evidence, the examiner did not find the Veteran's current back 
disability to be related to this reported incident, but concluded 
it was age related.  The examiner reviewed the claims file, 
examined the Veteran, considered his assertions, and offered a 
rational for his opinion which identified evidence from the 
record to support the opinion.  As such, the Board finds this 
opinion to be the most probative evidence of record on the 
matter. 

Therefore, with regard to granting service connection on a direct 
basis, the Board notes that there is no contemporaneous medical 
evidence of record reflecting that the Veteran injured his back 
in service.  Moreover, as discussed above, the Veteran's service 
treatment and clinical records appear to reflect that the 
Veteran's muscular system was normal upon discharge from service.  
The Board notes that the claims file contains medical opinions 
from 2 separate examiners linking the Veteran's current back 
disability to service.  However, for the reasons stated above, 
the Board does not find these opinions to be persuasive.  
Moreover, for the reasons stated above, the Board finds the 
August 2010 VA opinion which specifically indicated that this 
condition is not caused by or the result of military service to 
be the most persuasive opinion of record on the matter.  
Furthermore, the claims file contains no complaints of a low back 
condition until August 2000.  See Abbott-Northwestern Hospital 
treatment record, August 2000.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or 
disease was incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Thus, with no contemporaneous evidence of an in-
service injury, no evidence of record of back complaints or 
treatment for 55 years after discharge from service, and a 
persuasive medical opinion indicating that the Veteran's current 
back disability is not related to service, the Veteran's claim 
must fail.  See Shedden, supra. 

In denying this claim, the Board again notes that only recently 
it was asserted in the September 2009 Appellant's Brief that the 
Veteran was routinely exposed to hard landings as a bombardier 
aboard his medium bomber during World War II.  The Board 
acknowledges this assertion.  However, there is no evidence 
linking this claim of hard landings to the Veteran's current back 
disability.  Indeed, the Veteran never described experiencing 
hard landings when being seen by his treatment providers in 
regard to his back disability including the VA examination 
conducted in August 2010.  As discussed above, the VA examiner in 
August 2010 reviewed the Veteran's records noted his complaints 
and found that his back disability was not related to service.  
The examiner concluded that the Veteran's back disability was 
compatible with age related arthritis.  Additionally, 38 U.S.C.A. 
§ 1154(b) can be used only to provide a factual basis upon which 
a determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat Veteran; it aids him by 
relaxing the evidentiary requirements for determining what 
happened in service.  There still must be competent medical 
evidence tending to show a current disability and a nexus between 
that disability and those service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999).  As discussed in detail above, the claims 
file contains no such persuasive medical evidence. 

Accordingly, the Board must conclude that service connection is 
not warranted for a low back condition.  In reaching this 
decision, the Board has determined that the benefit-of-the doubt 
rule is not applicable to this claim because the preponderance of 
the evidence is against the claim.




ORDER

Entitlement to service connection for a low back condition is 
denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


